DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 11, 13 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lack et al. (US 6264062, “Lack”) in view of Gen et al. (US 4809901, “Gen”), and further in view of Jossick (US 5781846) & Reeve (US 2503564).
Regarding claim 1, Lack discloses a solder preform (figs. 2-9), comprising: a cylindrically shaped solder alloy body 81 (fig. 8A) comprising an inner surface, an outer surface, a first end, a second end and at least one opening located at the first end and the second end; and 
a flux core 82 embedded in the solder alloy body between the inner surface and the outer surface (col. 6, lines 45-55, see diagram below).

    PNG
    media_image1.png
    521
    394
    media_image1.png
    Greyscale
Lack does not disclose the flux core comprising a thermochromic indicator configured to flow out of the at least one opening during reflow soldering. However, Gen (also drawn to soldering method) teaches a solder insert/preform 4 having a solder body and a flux core embedded in the solder (col. 4, lines 17-26), wherein the flux comprises a thermochromic indicator which undergoes a color change at a critical melting temperature during soldering (col. 4, lines 60 thru col. 5, line 12). In this manner, the color change provides a permanent means for determining whether the soldered joint was heated to the required temperature for sufficient heat during soldering (col. 4, lines 25-40). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a thermochromic indicator in the flux core of Lack because doing so would provide reliable means of determining whether the preform was heated to the required temperature to provide sufficient heat during soldering. Thus, Lack as modified by Gen includes the flux core comprising a thermochromic indicator configured to flow out of the at least one opening of the solder alloy body during reflow soldering. 
Lack does not disclose the second end circumferentially overlapping the first end. However, such configuration is known in the art. Jossick (also directed to flux-cored composition) teaches a cylinder body 16 comprising flux core 14 and formed by a second end 18 circumferentially overlapping a first end 20 by the lips 18- & 20 (fig. 2B; col. 4, lines 16-21). Jossick teaches that cylinders can be formed into a variety of shapes, including a ring shape, to provide ease of brazing (col. 4, lines 33-39). Similarly, Reeve (drawn to soldering composition) teaches a cylindrically shaped solder alloy body comprising first and second ends, formed by a rolled strip and wound in a spiral to form a washer shape 20, wherein the second end circumferentially overlaps the first end (fig. 2; col. 3, lines 41-49). Reeve also mentions that the composition may be readily formed into wires, tubes, washers or any other suitable shape for soldering (col. 2, lines 4-5; col. 4, lines 1-3). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide a preform shape with overlapping ends in the cylindrical solder alloy body of Lack in order to provide ease of soldering. Moreover, the courts have held that changes in shape is a matter of choice within ordinary creativity of one skilled in the art absent any unexpected results to the contrary. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, (2007). Accordingly, Lack as modified in light of Jossick & Reeve discloses the second end circumferentially overlapping the first end of the cylindrically shaped solder alloy body.
As to claim 2, Lack discloses extruding to produce solder tubes to be made in either batches or continuously and then, slices can be cut from these solder tubes to product a ring of the desired thickness (col. 8, lines 15-32). Thus, it would have been obvious to a person of ordinary skill in the art to produce the solder preform in any suitable shape, including solder tube as desired for particular usage. Lack as modified by Jossick & Reeve in claim 1 above includes the second end circumferentially overlapping the first end.
As to claim 3, Lack shows that the solder preform body comprises a first opening and a second opening, the first opening located at the first end, and the second opening located at the second end (see fig. 8A diagram above). Lack as modified by Gen includes the flux core comprising a thermochromic indicator, such that during reflow soldering, the thermochromic indicator flows out of the first opening and the second opening.  
As to claim 5, there is only a finite number of predictable options for securing the overlapped second end over the first end: using some sort of adhesive, using one or more pins or stakes, or using any typical fastener such as clip or nail. In any case, the objective is to secure the overlapping end and to maintain the solder preform shape. The claim would have been obvious because a person of ordinary skill has good reason (secure overlap) to pursue the known options within his or her technical grasp in the solder preform of Lack. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) (See MPEP 2143- exemplary rationales).  
As to claims 11 and 13, Lack as modified by Gen discloses that during reflow soldering, the thermochromic indicator is configured to lose color as the solder alloy approaches its peak reflow soldering temperature.  
 As to claims 21-22, Reeve discloses that the solder preform is in the shape of a solder washer 20, wherein the second end circumferentially overlaps the first end (fig. 2; col. 3, lines 41-49). Accordingly, the combination of Lack, Gen, Jossick and Reeve above renders these claims obvious. 
Claims 6-8 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lack in view of Gen, Jossick & Reeve as applied to claim 1 above, and further in view of Ganbe et al. (US 2015/0044465, “Ganbe”).
As to claims 6-8 and 25-27, none of the references above explicitly disclose the weight amounts of flux core and the solder alloy. However, Ganbe teaches a flux-cored solder composition 21 with a flux 11 filled in a core section of a linear solder alloy 2 (fig. 2, [0054]), wherein the mass ratio of the flux to the solder is 5:95, 5 wt% flux and 95 wt% solder [0085]. This overlaps or is very close to recited weight ranges of flux and solder. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05. Ganbe teaches that such resin flux-cored solder is useful for soldering of electronic components and allows reinforcing joint strength in the components without the need for cleaning flux residue [0002]. Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to select about 4.5-5% flux in the solder of Lack in order to utilize the solder preform for suitable application such as soldering of electronic components and providing reinforcing joint strength, as suggested by Ganbe.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lack in view of Lack in view of Gen, Jossick & Reeve as applied to claim 1 above, and further in view of Campbell et al. (US 7858204, “Campbell”).
As to claims 9-10, Lacks fails to disclose the recited dimensions of the solder tube. However, Campbell discloses that solder tube 10 is formed a metallic material supplied at a diameter of about 0.78 to 3.18 mm, wherein it is reformed into several geometric shapes with an exemplary tube shape having a height of 2.7 mm and width or diameter of 1.2 mm (figs. 1-3; col. 5, lines 16-27), which dimensions overlaps with recited height and diameter ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05. Campbell also teaches that it would be appreciated by one of ordinary skill in the art that dimensions of the tube 10 may vary based on customer requirements (col. 5, lines 30-32). Lack as modified by Jossick & Reeve includes the second end overlapping the first end with a suitable distance, including about 1 mm. Campbell also shows the solder tube 10 having a height which is substantially greater than a thickness, it roughly appears to be at least 3 times greater (fig. 6) and this meets the recited feature of a height to wall thickness of greater than 3:1. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide the claimed preform dimensions in the modified solder body of Lack because such size selection is within ordinary knowledge of artisan and motivated by the desire to form a solder preform design to meet particular customer requirements, as suggested by Campbell. 
Claims 12 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lack in view of Gen, Jossick & Reeve as applied to claim 1 above, and further in view of Oud et al. (US 6193131, “Oud”).
As to claims 12 and 23, Lack does not specifically show the second end interlocking with the first end in the solder preform. However, such feature is known in the art. Oud (also directed to solder material) discloses a solder preform/sleeve 2 comprising a coating of flux 18 wherein a second end 8 interlocks with a first end 7 by coupling elements 16-17 (fig. 4). Oud teaches that the coupling elements are complementary in shape (e.g. male-female) and mutually engage in form-fitting manner so that undesirable displacement is avoided (col. 1, lines 41-45; col. 2, lines 50-61). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide interlocking ends similar to Oud in the solder preform of Lack because doing so would result in a form-fitting mutual engagement, thereby avoiding undesirable moving and ensuring proper flux placement.
As to claim 24, Lack shows that the solder preform body comprises a first opening and a second opening, the first opening located at the first end, and the second opening located at the second end (fig. 8A). Lack as modified by Gen & Oud includes the flux core comprising a thermochromic indicator, such that during reflow soldering, the thermochromic indicator flows out of the first opening and the second opening at the interlocking joint.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including ALL of the limitations of the base claim and any intervening claims.

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claim(s) 1-2 and new claims 21-27 have been considered but are moot because the new grounds of rejection set forth above does not rely on any reference applied in the prior rejection for the matter specifically challenged in the arguments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735